Citation Nr: 0317209	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for a crush injury, 
left foot, with amputation, left great toe, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals, full 
thickness skin graft on weight bearing surface of left first 
metatarsal bone with pressure changes, currently evaluated as 
10 percent disabling.

3.  Entitlement to an initial compensable evaluation for a 
scar, donor site, anterior right thigh.

4.  Entitlement to a higher initial rating for a scar, donor 
site, lower one-third, right leg, currently evaluated as 10 
percent disabling.

5.  Entitlement to an effective date prior to October 5, 
1969, for the award of separate evaluations for skin graft 
donor site scars of the right anterior thigh and of the lower 
third of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1965 until 
December 1965 and from July 1968 until April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 1969 and September 2000 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Des Moines, Iowa.  While the veteran 
timely appealed the October 1969 rating determination, the 
September 2000 rating decision found clear and unmistakable 
error in that determination, and revised the ratings at 
issue, effective from October 5, 1969.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in May 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002) finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded 
less than one year for receipt of additional evidence.  As 
such, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  

Additionally, it is noted that the regulations governing skin 
disabilities have undergone revision during the course of 
this appeal.  The claims file does not demonstrate that the 
veteran was apprised of the change in the law.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should then readjudicate all 
issues, considering any newly submitted 
evidence.  With respect to the veteran's 
increased rating claims for scars of the 
left anterior right thigh, lower third of 
the right leg, and left foot, both the 
old version of 38 C.F.R. § 4.118 and the 
revised version, effective August 30, 
2002, must be contemplated.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002); 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).  
Moreover, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include the 
revised version of the skin regulations.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




